Case: 16-11822      Document: 00514382106         Page: 1    Date Filed: 03/12/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 16-11822                             FILED
                                                                         March 12, 2018
                                                                          Lyle W. Cayce
VICTORIA KLEIN; ASHLEY SWADLEY,                                                Clerk

                                                 Plaintiffs – Appellees

v.

FEDERAL INSURANCE COMPANY

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:03-CV-102




Before HIGGINBOTHAM, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
        Having heard oral argument and reviewed the parties’ briefs and the
record, we AFFIRM the judgment of the district court essentially for the
reasons given in its thorough Memorandum Opinion and Order of December 2,
2016.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.